Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims 
Claims 51, 54-56 and 60-65 are currently pending and presented for examination on the merits.
Applicant's Amendment filed on August 18, 2021 has been received and entered into
the present application.
Claims 1-50, 52-53, and 57-59 are cancelled.
Claim 51 is amended.
Claims 63-65 are withdrawn.
Applicant’s arguments, filed August 18, 2021, have been fully considered. Rejection
of claims 51, 54-56 and 60-62 under 35 U.S.C. 103 has been overcome due claim amendments. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 51, 54-56 and 60-62 are under examination in the instant office action.
New Rejection Due to Claim Amendments 
Claim Rejections - 35 USC § 112(a)-Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 51, 54-56 and 60-62 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In the present application, the specification must provide sufficient distinctive or unique identifying characteristics an antimicrobial composition comprising a sole antimicrobial agent alexidine at an concentration of 0.0001 wt%, a gel-forming agent, an anesthetic, and one or more excipients or additives, wherein the antimicrobial composition is used to introduce a catheter into a patient  in claim 51. In addition, the antimicrobial composition has a broad spectrum antimicrobial effect against the gram positive, gram negative and fungal pathogens responsible for surgical site infections, wherein the antimicrobial composition has antimicrobial effect on Staphylococcus species, Candida species, Pseudomonas aeruginosa, Enterococcus species, Klebsiella species, Providencia stuartii, Proteus mirabilis, Enterobacter species, Acinetobacter species, and Escherichia coli and wherein the antimicrobial composition has a greater antimicrobial effect than a comparative antimicrobial composition comprising chlorhexidine as the antimicrobial agent as recited in claims 60-62. Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 

The factors considered in the Written Description requirement are: 
(1) level of skill and knowledge in the art, (2) partial structure, (3) physical and/or chemical properties, (4) functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and (5) the method of making the claimed invention. 
(1) Level of skill and knowledge in the art:
The level of skill to practice the art of the instantly claimed method is high and requires a variety of skills usually found in institutions and companies that employ highly trained and skilled scientists to carry out these tasks.
(2) Partial structure: (3) Physical and/or chemical properties: and (4) Functional characteristics: 
The claims are directed to an antimicrobial composition comprising a sole antimicrobial agent alexidine at an concentration of 0.0001 wt%, a gel-forming agent, an anesthetic, and one or more excipients or additives, wherein the antimicrobial composition is used to introduce a catheter into a patient  in claim 51. In addition, the antimicrobial composition has a broad spectrum antimicrobial effect against the gram positive, gram negative and fungal pathogens responsible for surgical site infections, wherein the antimicrobial composition has antimicrobial 
The specification demonstrates a composition in table A is Chlorhexidine at an amount of 2%wt, alexidine at an amount of 0.5% wt and alexidine at an amount 2% wt [p.16-17] Tables D and E demonstrates minimum inhibitory concentration (MIC) and minimum bacterial concentration (MBC). 

    PNG
    media_image1.png
    544
    488
    media_image1.png
    Greyscale


Thus, the specification fails to describe whether the composition as claimed would have been effective on broad spectrum antimicrobial effect against the gram positive bacteria, gram negative and fungal pathogens (e.g., Providencia stuartii, Escherichia coli, Klebsiella species).
It is unclear whether Applicant was in possession of an antimicrobial composition comprising a sole antimicrobial agent alexidine at an concentration of 0.0001 wt%, a gel-forming agent, an anesthetic, and one or more excipients or additives, wherein the antimicrobial composition is used to introduce a catheter into a patient  in claim 51. In addition, the antimicrobial composition has a broad spectrum antimicrobial effect against the gram positive, gram negative and fungal pathogens responsible for surgical site infections, wherein the antimicrobial composition has antimicrobial effect on Staphylococcus species, Candida species, Pseudomonas aeruginosa, Enterococcus species, Klebsiella species, Providencia stuartii, Proteus mirabilis, Enterobacter species, Acinetobacter species, and Escherichia coli and wherein the antimicrobial composition has a greater antimicrobial effect than a comparative antimicrobial composition comprising chlorhexidine as the antimicrobial agent.
Applicant claims that the instantly claimed alexidine composition would have been effective in treating broad spectrum antimicrobial effect against the gram positive bacteria, gram negative and fungal pathogens (e.g., Providencia stuartii, Escherichia coli, Klebsiella species). 
Simple showing a specific MIC and MBC for specific type of bacteria examples may not . Applicants have not provided any guidance or evidence or that the instantly claimed composition would have had antimicrobial/antifungal effect on a broad variety of bacteria and fungi. 
Under the standards of 35 U.S.C. §112(a), though the invention need not be described ipsis verbis, i.e., literally, for purposes of the written description requirement, but the skilled person needs to understand, based on the disclosure in the specification as filed and the knowledge imputed to the skilled artisan at the time the specification was filed, that the inventor had possession of the claimed subject matter. 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claimed subject matter and does not reasonably convey to one skilled in the relevant art that the inventors had possession of the entire scope of the claimed invention.
Response to Arguments
Applicant’s arguments with respect to claim(s) 51, 54-56 and 60-62 have been considered but are moot because the new ground of rejection due to claim amendments, does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Rejection of claims 51, 54-56 and 60-62 is proper.
Claims 63-65 are withdrawn.
No claims are allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/             Primary Examiner, Art Unit 1627